Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species (a)-(i) in the reply filed on September 23, 2019 is acknowledged.
Claim Objections
Claims 4-5, 7-8, 11, 13, 24-27 are objected to because of the following informalities:  The pretreatment composition should be referred to as the “inorganic pretreatment composition” this applies to the inorganic sealing composition as well. Appropriate correction is required.

Examiner Comments
Claim 7 expands the scope of Claim 1 because it introduces adhesion promoters which are not required to be inorganic. Therefore for examination it will be treated as any adhesion promoter as an additive meets the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 9-11, 13, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (WO2014/186286; Morris2)
Re Claims 1, 2, 9-11: Morris2 discloses coating a metallic substrate, [0009, 74], with an inorganic conversion coating (permanganate composition). [0010-11]. The discussed additives that are organic are optional. See all paras. related to the permanganate composition. [0019-48]. Morris2 applies a permanganate coating composition comprising a corrosion inhibitor comprising a metal cation. [0023]. This includes zirconium (Zr) metal cations. Id. 
Morris2 allows for the coating of an inorganic  lithium containing composition in addition to the permanganate coating composition. [0075]. See also all pars. related to lithium compositions [0049-72]. The lithium composition can be used in conjunction with the permanganate coating in a sequential manner. [0072].The lithium ions are in an amount of 0.02g to 12g per L. [0052]. This includes lithium salts of carbonates or hydroxides. [0051]. 

Re Claims 3-5: The metal cation is in a concentration of 0.0008-0.2 wt.%. in some embodiments 0.05g/L to 25g/L. [0024] which overlaps the claimed range. The list of metal cations are disclosed in para. [0020-23]. The composition can comprise lithium ions as well, [0020], which would follow the concentration provided in [0024]. 

Re Claim 6: The permanganate composition can comprise a salt comprising Mo. [0025]. The concentration is in the range of 0.0008-0.23 wt.%

Re Claim 7: The permanganate composition comprises an adhesion promoter additive. [0029]. The additive is in an amount of 0.0001 wt.% to 80wt.%. 

Re Claim 13: Morris2 discloses that phosphates are optional. See at least [0025]. 

Re Claim 24: Morris2 discloses the lithium containing composition having a pH above 7 or 10. [0071].

Re Claim 25: Morris2 discloses that the salts include those with carbonate moieties. [0051]. 

Re Claim 26: The compositions are aqueous compositions. [0021]. Morris discloses that enough water is added the lithium composition to make 1L. [0068]. Based on the disclosure this example would comprise water in an amount of greater than 50%. 


Claims 1-5, 7, and 9-11, 13, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (WO2013/185131; Morris; previously cited) in view of Morris et al. (WO2014/186286; Morris2)
	Re Claims 1-3, 9-11, 25-26: Morris discloses a corrosion inhibiting composition. [5]. The composition comprises a Group IVB metal ion, [6], the metal ion is a metal cation selected from titanium. Id. The concentration of the metal cation is in the range of at least 10ppm  to no more than 5000ppm metal. [8]. 
Morris discloses that the substrate can be sealed with a lithium salt composition [28-29]. The metal salt is in an amount of 50ppm in Formula 4. [29]. 
Therefore, the system of Morris comprises both the pretreatment composition and the sealing composition.

Morris discloses the use of indicator compounds as shown above. [10]. The indicator compound can be selected from conjugated compounds. [9]. Although the amount of indicator is small in the composition, the composition is not fully inorganic as limited by the claim. 
However, Morris2 is also directed to corrosion resistant coatings. [0003]. The composition comprises corrosion inhibitors and other metal ions. [0004]. Morris2 discloses the use of optional additives in the composition such as indicators. [0031-32]. These could include conjugated organic compounds. [0033]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Morris by applying the corrosion inhibitor composition without the organic indicator. Morris2 discloses that this is an optional additive. Morris discloses that coating without the indicators is known in the art, but when coating large substrate its hard to determine coverage. Thus, the composition without indicators is suitable for smaller substrates. 

Re Claim 4-5: Morris discloses that any metal cation can be utilized including lithium cations. [6]. The composition can comprise two or more metal anions/cations. [0019] The lithium is in an amount of 0.05g/1000g equaling 50ppm.

Re Claim 7: Morris utilizes an adhesion promoter [0017]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	
Re Claim 13: Morris discloses that phosphates are optional and thus can be omitted from the composition. [0019]. 

Re Claim 24: Morris considers compositions that are alkaline or acidic. [10]. Morris discloses utilizing pH indicators at change color when exposed to alkaline pH or acidic pH. Therefore, the composition itself has to be either alkaline or acidic. This interpretation is consistent with para. [0019] which discloses that the alkaline or acidic treatment can be utilized prior to application of the composition. [0028].

Re Claim 27: Morris utilizes carbonates in addition to the metal cation. [0019].

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (WO2014/186286; Morris2) in view of Schenzle et al. (US 2004/0020564; Schenzle).
Morris2 discloses the conversion coating for metal treatment as shown above. Morris2 discloses the use of aluminum substrates. [0009]. Morris2 does not explicitly disclose the use of free fluoride content.
However, Schenzle in the field of conversion coatings discloses that it is known to introduce complex fluorides of group IVB metals such as Zr. [0028]. This allows the introduction of free fluoride in the composition which increases the pickling effect of underlying aluminum, and thus increase the rate of conversion layer formation. [0027]. The free fluoride is contained in an amount of 0.001 to 1g/L. Id. 
The determination of optimum or workable ranges of the free fluoride concentration to achieve  optimized conversion layer formation rate would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Morris by adding a complex fluoride of group IVB metals. Schenzle teaches that the addition of free fluoride increases the rate of conversion layer formation which would be desired in an industrial setting.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. Morris (Morris) in view of Morris et al. (Morris2) in view of Schenzle et al. (US 2004/0020564; Schenzle).
Morris/Morris2 disclose the conversion coating for metal treatment as shown above. Morris2 discloses the use of aluminum substrates. [0009]. Morris discloses treating metallic substrates such as hot-dipped galvanize steel and aluminum. Morris/Morris2 does not explicitly disclose the use of free fluoride content.
However, Schenzle in the field of conversion coatings discloses that it is known to introduce complex fluorides of group IVB metals such as Zr. [0028]. This allows the introduction of free fluoride in the composition which increases the pickling effect of underlying hot-dipped galvanized steel or aluminum, and thus increase the rate of conversion layer formation. [0027]. The free fluoride is contained in an amount of 0.001 to 1g/L. Id. 
The determination of optimum or workable ranges of the free fluoride concentration to achieve  optimized conversion layer formation rate would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Morris by adding a complex fluoride of group IVB metals. Schenzle teaches that the addition of free fluoride increases the rate of conversion layer formation which would be desired in an industrial setting.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered and are persuasive in view of Amendment. New rejections are presented as shown above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712